118 F. Supp. 40 (1951)
EDELSTEIN
v.
SOUTH POST OFFICERS CLUB.
Civ. A. No. 567.
United States District Court E. D. Virginia, Alexandria Division.
April 25, 1951.
George M. Giammittorio, Alexandria, for plaintiff.
George R. Humrickhouse, U. S. Atty. for defendant.
BRYAN, District Judge.
This action must be dismissed as a suit against an agency of the United States to which the United States has not consented. The South Post Officers Club is an instrumentality of the Government, formed as a necessary adjunct to, and an integral part of, the Military Establishment of the United States under the direction of the Secretary of War, now the Secretary of the Army, with Congressional authorization. It is wholly owned by the United States. Standard Oil Co. v. Johnson, 316 U.S. 481, 62 S. Ct. 1168, 86 L. Ed. 1611; Army Regulations No. 210-50 and No. 210-60. The United States has not waived its sovereign immunity, of which its agency partakes, as to contract obligations of the Club.
Even if the complaint were amended to name the United States as defendant, under Title 28, § 1346, United States Code, the action could not be maintained, because contracts made by the Club are not obligations of the United States, but solely liabilities of the Club. AR 210-60 Sec. IV. 29. Indeed they are not claims against the United States. The plaintiff contracted with notice of the legal status of the Club, its immunity to suit, and the absence of responsibility of the United States.
The result is that the Club is obligated on its contract but cannot be sued for its breach, and the United States is neither liable nor suable thereon.